Citation Nr: 0900530	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected degenerative joint disease of the right 
shoulder (right shoulder disorder).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected pyelonephritis with hypertension 
(pyelonephritis).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from May 1956 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  A June 2006 rating decision granted 
service connection for left shoulder status-post fracture 
with septic total shoulder replacement and removal of 
prosthesis (left shoulder disorder) and assigned a 
noncompensable evaluation effective January 6, 2006.  An 
October 2006 rating decision granted a 30 percent rating for 
pyelonephritis effective December 2, 2004, the date of claim 
for an increased evaluation.  An April 2007 rating decision 
granted a 30 percent rating for left shoulder disorder 
effective December 13, 2006.  The veteran continued his 
appeal of the issues listed on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Motion of the veteran's right arm is to better than 
midway between the side and shoulder level.

2.  There is evidence of a definite decrease in kidney 
function.

3.  The veteran graduated from high school and has worked as 
a police patrolman.

4.  The veteran last worked full time in 1976.

5.  The veteran is unemployable primarily as a result of his 
service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected right shoulder 
disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5201 (2008).  

2.  The criteria for the assignment of an evaluation of 60 
percent for the service-connected pyelonephritis have been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115b including Diagnostic Code 7504 (2008).  

3.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  


The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the veteran a letter in December 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation and to 
TDIU.  

In accordance with the requirements of VCAA, the above-noted 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was informed in a November 2006 letter that an 
appropriate effective date would be assigned if any of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was also advised that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in December 2004, February 2006, December 2007, and 
January 2008.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Right shoulder disorder

The veteran was originally granted service connection for a 
right shoulder disability in a September 1967 rating decision 
and assigned a noncompensable evaluation under Diagnostic 
Code 5202, effective July 26, 1967.  A March 1980 rating 
decision granted a 10 percent evaluation for the right 
shoulder disorder effective August 27, 1979.  An April 1994 
rating decision granted a 30 percent rating for the right 
shoulder disability effective March 29, 1993.  The veteran 
has contended that his service-connected right shoulder 
disability is more severe than currently evaluated.

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides 
that a 20 percent rating is warranted for motion of the arm 
limited to shoulder level.  A 30 percent rating is warranted 
for motion limited to midway between side and shoulder if it 
is of the dominant (major) arm and 20 percent if it is of the 
non-dominant (minor) arm.  A 40 percent rating is warranted 
if motion is limited to 25 degrees from side if of the major 
arm, and 30 percent is warranted if of the minor arm.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2008).
Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, with a 40 percent 
rating for fibrous union of the minor shoulder; a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, with a 50 percent rating for the minor shoulder; and 
an 80 percent evaluation for loss of the head of the major 
humerus (flail shoulder), with a 70 percent rating for the 
minor shoulder.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm and a 30 percent evaluation for the major arm when it is 
favorable with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted for the minor arm and a 40 percent evaluation is 
assigned for the major arm with intermediate ankylosis 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for the minor arm and a 50 percent evaluation is 
assigned for the major arm with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2008).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

To warrant a schedular evaluation in excess of 30 percent for 
the veteran's right shoulder disability, which is his major 
extremity, there would need to be medical evidence of 
significant impairment of the humerus, such as fibrous union, 
or limitation of motion of the arm to 25 degrees from the 
side, or ankylosis intermediate between favorable and 
unfavorable.

On VA examination in December 2004, the veteran complained of 
constant right shoulder pain, stiffness, and weakness, as 
well as dislocations and flare-ups in cold weather.  Motion 
included 90 degrees of flexion, 95 degrees of abduction, 60 
degrees of internal rotation, and 40 degrees of external 
rotation.  On repetitive motion, there was evidence of 
decreased motion secondary to pain, decreased endurance, and 
increased fatigability.  X-rays of the right shoulder showed 
severe degenerative arthritis of the acromioclavicular (AC) 
area.  The assessment was pain of the right shoulder 
secondary to severe degenerative joint disease.

VA evaluation of the veteran's right shoulder in February 
2006 reveals flexion of 90 degrees, abduction of 70 degrees, 
external rotation of 0 degrees, and internal rotation of 50 
degrees.  On repeated motion, flexion was to 70 degrees, 
abduction was to 65 degrees, and external rotation was to 0 
degrees.  The veteran could not reach the small of his back.  
X-rays showed significant degenerative joint disease.  The 
diagnoses were right shoulder recurrent anterior dislocations 
and degenerative arthritis.

On VA examination in December 2007, it was noted that the 
veteran complained of severe flare-ups several times a year.  
Flexion was to 80 degrees, with pain beginning at 50 degrees; 
abduction was to 75 degrees, with pain beginning at 40 
degrees.  He could not perform internal or external rotation 
and was unable to abduct the shoulder to 90 degrees due to 
pain.  There was no additional loss of motion on repetitive 
use.  X-rays were reported to demonstrate mild degenerative 
changes at the right AC joint.  The right shoulder caused 
severe impairment in doing chores, exercise, and recreation; 
there was moderate impairment for shopping, bathing, and 
dressing.

Based on the above evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's service-connected right shoulder disorder because 
there is no evidence of significant impairment of the 
humerus, limitation of motion of the right arm to below 65 
degrees, or evidence of ankylosis.  

Although there is evidence of functional loss due to 
repetitive motion in December 2004 and February 2006, the 
Board would note that the current 30 percent rating appears 
to already take this functional impairment into consideration 
since right shoulder forward flexion and abduction are 
significantly greater than required for a 30 percent rating.  
In fact, while a 30 percent rating requires limitation of 
motion to midway between the side and shoulder level, which 
would be 45 degrees, the veteran has been able to flex or 
abduct his shoulder to at least 65 degrees on VA 
examinations.  See 38 C.F.R. §§ 4.40, 4.45 (2008); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pyelonephritis

The veteran was originally granted service connection for 
pyelonephritis by rating decision in September 1967 rating 
decision and assigned a 10 percent evaluation under 
Diagnostic Codes 7504-7509, effective July 26, 1967.  An 
October 2006 rating decision granted a 30 percent rating for 
pyelonephritis effective December 2, 2004.  The veteran has 
contended that his service-connected pyelonephritis is more 
severe than currently evaluated.

Under Diagnostic Code 7504, chronic pyelonephritis is rated 
as renal dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b (2008).

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells; transient 
or slight edema; or hypertension meeting the criteria for at 
least 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 warrants a 30 percent evaluation.  A 60 
percent evaluation requires constant albuminuria with some 
edema; definite decrease in kidney function; or hypertension 
meeting the criteria for at least 40 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
of 40 to 80 mg %; creatinine of 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent 
evaluation requires the need for regular dialysis or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; BUN more than 80 
mg %; creatinine of more than 8 mg %; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (2008).

Hydronephrosis is evaluated under Diagnostic Code 7509.  A 10 
percent evaluation is warranted for only an occasional attack 
of colic, not infected and not requiring catheter drainage, a 
20 percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage, and a 30 percent 
evaluation is warranted for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  38 
C.F.R. § 4.155b (2008).

As the maximum schedular rating for a urinary tract infection 
and for hydronephrosis is 30 percent, the Board will 
determine whether the veteran's symptomatology warrants a 
rating in excess of his current 30 percent under Diagnostic 
Code 7504 for renal dysfunction.  Consequently, it must be 
determined whether there is evidence of constant albuminuria 
with some edema; definite decrease in kidney function; or 
hypertension meeting the criteria for at least 40 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

On VA examination in December 2004, the impressions included 
no recent recurrence of pyelonephritis; chronic hypertension, 
currently treated with medication, above recommended range on 
examination warranting medication adjustment; and chronic 
kidney disease with moderate impairment in glomular 
filtration rate.  

On VA examination in February 2006, blood pressure was 
160/70.  It was reported that a urinalysis in May 2005 showed 
4+ glucose and mild anemia.  It was noted that BUN was 33 and 
creatinine was 1.6 in January 2006, with BUN in the range of 
37 and creatinine 1.5 and 1.4 prior to January 2006.  The 
diagnoses were chronic kidney disease, Stage III; chronic 
diabetes, Type II, blood glucose poorly controlled and 
impairment in renal function is highly likely prerenal 
etiology due to poorly controlled blood glucose and 
hypertension; hypertension poorly controlled, proteinuria 
likely can be related to poorly controlled hypertension; 
chronic osteomyelitis; and symptoms of urinary bladder 
emptying dysfunction.  A sonogram showed a horseshoe kidney 
but no hydronephrosis.

VA treatment records reveal that the veteran's hypertension 
was not adequately controlled in November 2006.  His 
hypertension was controlled in February 2007.

The veteran was examined again in January 2008.  Laboratory 
results from December 2007, which included 1+ protein and BUN 
of 31, and earlier were discussed; and it was noted that he 
had had persistently elevated creatinine since January 2005.  
Blood pressure was 138/52.  The examiner's impression was 
chronic renal insufficiency, with renal function stable for 
the past three years, etiology probably secondary to a 
nephrosclerosis and/or hypertension and/or diabetes, with no 
recent clinical evidence of recurrent pyelonephritis.

Although the veteran has nonservice-connected disabilities, 
such as diabetes, the Board is unable to clearly separate the 
symptomatology due to service-connected pyelonephritis from 
that due to his nonservice-connected disorders.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition). 

The evidence on file shows chronic kidney disease with 
impairment in renal function, which the Board interprets as 
more nearly approximating a definite decrease in kidney 
function under Diagnostic Code 7504, warranting an increased 
evaluation of 60 percent.  38 C.F.R. § 4.7 (2008).  In the 
absence of objective evidence of either persistent edema and 
albuminuria with BUN of 40 to 80 mg %; creatinine level of 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, the Board finds that an evaluation of 60 percent, 
but no higher, is warranted for the veteran's service-
connected pyelonephritis.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  
The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Board must determine whether the veteran's service-
connected disabilities, meaning his bilateral shoulder 
disorder and pyelonephritis, prevent him from working at 
substantially gainful employment consistent with his work 
background and education.  

Because of the Board actions noted above, the veteran is 
currently assigned a 60 percent evaluation for his service-
connected pyelonephritis and separate 30 percent evaluations 
for each of his service-connected shoulder disorders.  
Therefore, he meets the percentage standards for 
consideration of a TDIU rating.  

The veteran has a high school education and last worked full 
time as a police patrolman in 1976.  Consequently, the 
veteran has not worked for many years.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The veteran's service-connected disabilities include both 
shoulders, with absence of the humeral head and deformity of 
the left shoulder and arthritis of the right shoulder on X-
rays in February 2007.  There is significant functional 
limitation of each shoulder, as evidenced by the 30 percent 
rating assigned to each.  Additionally, the veteran has 
impairment of renal function and has had some problem in the 
past controlling his hypertension. 

It was noted on VA examination in February 2007 that there 
was muscle wasting of the left shoulder and that the veteran 
needed help in removing his long-sleeve shirt.  On evaluation 
in December 2007, the service-connected right shoulder 
disability caused severe restrictions on the veteran's 
ability to do chores, exercise, and recreation and caused 
moderate restrictions on his ability to shop, bath, and dress 
himself.  The Board also notes that the veteran was unable to 
perform any internal or external rotation of the right 
shoulder in December 2007.

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
veteran has significant impairment of both social and 
industrial adaptability due to his service-connected 
pyelonephritis and shoulder disabilities.  Factoring in the 
veteran's educational background, only through high school, 
and work experience in a non-desk job that ended over 30 
years ago, the Board finds that the service-connected 
disabilities are shown to preclude the veteran from securing 
and following substantially gainful employment.  

ORDER

An evaluation in excess of 30 percent for the service-
connected right shoulder disorder is denied.  

An evaluation of 60 percent for the service-connected 
pyelonephritis is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


